DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received February 9, 2022 has been entered. Claims 1-24 are canceled. Claims 25-41 are newly entered. Support for the Amendment is provided by the Applicant’s original disclosure for example in the originally filed claims, and the Specification Example 2.
Response to Arguments
	The Applicant contends that the Amendment overcomes the rejections set forth in the December 10, 2021 Final Rejection. This argument is persuasive in view of the Amendment and the rejections are accordingly withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was given by the Applicant’s representative Joseph Su on May 18, 2022.
The application has been amended as follows: 
Claim 25. (Examiner’s Amendment) A composition for forming an artificial solid electrolyte interphase (SEI) layer, comprising:
a polymer;
an artificial SEI forming salt comprising a lithium salt and InF3; and
a solvent, wherein the polymer and the artificial SEI forming salt are dispersed in the solvent, wherein the lithium salt and InF3 of the artificial SEI forming salt induce formation of lithium fluoride or lithium nitride within the polymer, resulting in formation of an artificial SEI layer on electrode or electrodes.

Claims 39 and 40 are canceled by Examiner’s Amendment.

Allowable Subject Matter
Claims 25-38 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, does not disclose or suggest the claimed composition for forming an artificial solid electrolyte interphase of Claim 25, or a battery comprising an anode having an artificial solid electrolyte interphase layer formed on a surface of the anode according to claim 25 from the composition of claim 25. 
None of the prior art of record or searched to date discloses or suggests the composition of claim 25 having the combination of a solvent, polymer, artificial SEI forming salt comprising a lithium salt and InF3, dispersed in a solvent wherein the lithium salt and InF3 of the artificial SEI forming salt induce formation of lithium fluoride or lithium nitride within the polymer resulting in the formation of an artificial SEI layer on electrode or electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729